Defendants failed to meet their initial burden of establishing, prima facie, that plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The affirmed reports of the neurologist and orthopedist who examined plaintiff failed to set forth the objective tests performed to support their claims that there was no limitation of range of motion, and did not address the objective findings of plaintiffs MRIs showing, inter alia, herniated and bulging discs (see Nix v Yang Gao Xiang, 19 AD3d 227 [2005]). Defendants’ failure to meet their initial burden of establishing a prima facie case renders it unnecessary *388to consider plaintiffs opposition to the motion (see Offman v Singh, 27 AD3d 284 [2006]). Concur-Saxe, J.P., Gonzalez, Buckley and Acosta, JJ.